Title: From James Madison to John S. Skinner, 20 July 1822
From: Madison, James
To: Skinner, John S.


                
                    Dear Sir
                    Montpellier July 20. 1822
                
                The sample of yellow Tobo. you were so good as to send came safe to hand. I have delayed my thanks in the hope that I might be able to return a leaf of the highest priced produced from the Virga. soil. In this I have been disappointed, all of that description in the Neighbourhood having been sent to Market. I regret it the less however, as you have probably been otherwise enabled to notice the contrast.
                When you can snatch a moment to intimate my debt to the very valuable work you superintend it shall be paid.With much esteem & friendly respects
                
                    James Madison
                
            